                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


MICHAEL MALEY,

       Plaintiff,

v.                                                      Case No. 18-13245

SPECIALIZED LOAN SERVICING LLC
and E*TRADE BANK,

     Defendants.
__________________________________/

       OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
      DEFENDANTS’ MOTIONS TO DISMISS AND GRANTING LEAVE TO FILE
                       AN AMENDED COMPLAINT

       Michael Maley defaulted on the second mortgage on his home. He brings this

action against the owner of his mortgage and promissory note, E*Trade Bank (“ETB”),

and the collection agency employed by it, Specialized Loan Servicing LLC (“SLS”).

(ECF No. 1.) Each Defendant filed a Motion to Dismiss. (ECF Nos. 10, 14.) Plaintiff filed

responses (ECF Nos. 17, 18), and Defendants jointly replied (ECF No. 19). Having

reviewed the briefing, the court determines that a hearing is unnecessary. See E.D.

Mich. LR 7.1(f)(2). For the reasons explained below, the court will grant in part and deny

in part the motions and Plaintiff will be given limited leave to replead.

                                     I. BACKGROUND

       The following facts are taken from the general allegations section of Plaintiff’s

complaint. (ECF No. 1.) In August 2014, Plaintiff took out a second mortgage on his

home for $100,000 with Quicken Loans, who sold the mortgage and note to ETB. Later

that year, Plaintiff fell behind on his monthly payments and ETB hired SLS to collect on
the mortgage. In February 2015, the parties modified in writing the terms of the

mortgage so that the interest rate was 0% and the monthly payment was $1. The

unpaid principal balance at that time was $103,620. Plaintiff received statements

consistent with the terms of the modification for many months. Around April 18, 2016,

he received the last such statement, which identified the unpaid principal balance as

$103,479.58.

      Plaintiff contacted Defendants to inquire why he had stopped receiving monthly

statements, and in October 2016 the parties agreed to a structured settlement of the

mortgage. Plaintiff understood its terms as requiring him to pay $200 per month at 0%

interest. When he received his next statement around December 8, 2016, however, it

indicated that his interest rate was 5.25% and there was a past due balance of

$9,823.44. Around December 13, 2016, Plaintiff received a structured settlement letter

from Defendants stating the unpaid balance on the mortgage was $112,974.87.

      Around April 21, 2017, Plaintiff wrote to Defendants disputing the balance

amount. He received a response around May 5, 2017 indicating that his account had

accrued $9,525.29 in interest and administrative fees between March 2016 and

December 2016. Plaintiff wrote again on May 16, 2017 requesting an explanation and

documentation of the $9,525.29, including the monthly statements from May 2016 to

November 2016 that he never received. Defendants responded around May 25, 2017

explaining that due to a system error they did not have the monthly statements he

requested. The response further indicated that the balance to date was $103,449.58 1,



1Earlier in the complaint, in paragraph 25, Plaintiff alleges that this was the unpaid
principal balance as of May 31, 2016 according to Defendants records. (Id., PageID.5.)
                                            2
and the previous billing statements Plaintiff received were not in error.

       Plaintiff continued to ask Defendants about the accrual of approximately $10,000

between May 2016 and December 2016. He wrote to Defendants again around August

18, 2017 asking about it but did not receive a response. Around October 6, 2017,

Plaintiff sent what he asserts was a qualified written request to Defendants disputing the

charges on his account and seeking an explanation of their accrual. He received a

response from Defendants around November 1, 2017, which he claims did not address

his question. Plaintiff sent another alleged qualified written request around November

13, 2017 again asking for an explanation of what caused his loan to accrue almost

$10,000 in charges between May 2016 and December 2016. He received a response

around March 15, 2018, which “represented that ‘pursuant to the settlement’ the unpaid

principle [sic] balance would have increased to $112,974.87” and “that Defendants

capitalize the past due balance.” (Id., PageID.8.)

       Plaintiff did not understand how this explanation fit with his monthly statements

from Defendants through April 2016 indicating an interest rate of 0%. He sent a written

request around April 28, 2018 asking for an explanation of when and why his interest

rate changed from 0%. Defendants responded around May 18, 2018 stating that his

interest rate was set to 0% in February 2015 but changed to a higher rate in December

2016, and the current interest rate was not in error. Plaintiff understood this to mean

that Defendants “retroactively and illegally added interest to his mortgage.” (Id.,

PageID.9.) The response did not, in Plaintiff’s estimation, explain how the new interest

rate was calculated. Plaintiff alleges that had he known his interest rate was not 0% or

that interest would be applied retroactively to his loan, he would have made larger

                                             3
payments earlier and his current balance would be approximately $95,000 rather than

$122,500.

       On October 17, 2018, Plaintiff filed an eight-count complaint against Defendants.

(ECF No. 1.) Four of the counts were against only SLS: (I) violation of the Real Estate

Settlement Procedures Act (RESPA), 12 U.S.C. § 2601 et seq.; (III) fraud/

misrepresentation; (VII) violation of the Fair Debt Collection Practices Act (FDCPA),

15 U.S.C. § 1692 et seq.; and (VIII) violation of the Michigan Occupational Code (MOC).

The remaining claims were against both Defendants: (II) breach of contract; (IV) unjust

enrichment; (V) misrepresentation; and (VI) violation of the Michigan Consumer

Protection Act, M.C.L. § 445.903(1).

       SLS filed a motion to dismiss Plaintiff’s complaint in its entirety for failure to state

a claim, asking that Counts I, III, IV, and V be dismissed with prejudice and the

remaining claims be dismissed without prejudice. (ECF No. 10.) Subsequently, ETB

filed a motion to dismiss that incorporated and relied upon SLS’s motion and brief. (ECF

No. 14.) Plaintiff filed a response, agreeing to the dismissal of Counts III, IV, V, and VI

and contesting the dismissal the remaining counts (I, II, VII, and VIII). (ECF No. 17,

PageID.87.) He seeks leave to file an amended complaint. (Id., PageID.88–90.)

                                       II. STANDARD

        Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” A Rule

12(b)(6) motion to dismiss tests the sufficiency of a complaint. Riverview Health Inst.

LLC v. Med. Mut. of Ohio, 601 F.3d 505, 512 (6th Cir. 2010). A court may dismiss a

complaint for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

                                               4
12(b)(6).

       “To survive a motion to dismiss, a litigant must allege enough facts to make it

plausible that the defendant bears legal liability.” Agema v. City of Allegan, 826 F.3d

326, 331 (6th Cir. 2016) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

requires more than labels and conclusions, and a formulaic recitation of the elements of

the cause of action will not do.” Smith v. Tipton Cty. Bd. of Educ., 916 F.3d 548, 551–52

(6th Cir. 2019) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “[W]here

the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—'that the pleader is

entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       In determining whether to grant a Rule 12(b)(6) motion, the court “must construe

the complaint in the light most favorable to the plaintiff, accept all factual allegations as

true, and determine whether the complaint contains ‘enough facts to state a claim to

relief that is plausible on its face.’” United States v. Brookdale Senior Living Cmtys.,

Inc., 892 F.3d 822, 830 (6th Cir. 2018) (quoting Twombly, 550 U.S. at 570). The court

does not, however, “accept as true . . . ‘legal conclusions or unwarranted factual

inferences.’” Theile v. Michigan, 891 F.3d 240, 243 (6th Cir. 2018) (quoting Mixon v.

Ohio, 193 F.3d 389, 400 (6th Cir. 1999)).

                                       III. DISCUSSION

       Defendants move to dismiss the complaint in its entirety for failure to state a

claim and Counts I, III, IV, and V with prejudice. Plaintiff agrees to the dismissal of

                                                5
Counts III, IV, V, and VI; they are not at issue in this opinion and order. Remaining are

claims alleging violations of RESPA, the FDCPA, and the MOC by SLS and breach of

contract by both Defendants. The general basis upon which Defendants argue that the

complaint should be dismissed is that it lacks details, “including dates of the alleged

conduct, which Defendant engaged in the conduct alleged, which provisions of the

purported loan modification agreement were allegedly violated, and which sections of

statutes were allegedly violated.” (ECF No. 10, PageID.45.) Plaintiff responds that the

complaint contains both specific dates and descriptions of the parties’ communications

underlying his claims. (ECF No. 17, PageID.75.) The court will look at each Count in

turn.

                            A. Violation of RESPA (Count I)

        In Count I, Plaintiff alleges SLS violated four provisions of § 2605(e) of RESPA.

(ECF No. 1, PageID.11–12.) SLS argues that this claim fails as a matter of law because

it is barred by the statute of limitations. (ECF No. 10, PageID.45.) The statute of

limitations for bringing claims under § 2605 is three years “from the date of the

occurrence of the violation.” 12 U.S.C. § 2614. The parties dispute when the three-year

period began running. SLS argues that it began on February 19, 2015, when the parties

executed a loan modification agreement. (ECF No. 10, PageID.45.) Plaintiff counters

that the period began when SLS failed to properly respond to his qualified written

request (“QWR”), the first of which was sent October 6, 2017. (ECF No. 17, PageID.85.)

        Section 2605(e) requires a loan servicer to provide a written response to a QWR

within 30 days of its receipt. 12 U.S.C. § 2605(e)(2). A violation of this provision occurs

when the loan servicer fails to respond to a QWR. See, e.g., Sykes v. RBS Citizens,

                                             6
N.A., 2 F. Supp. 3d 128, 142 (D.N.H. 2014); Falcocchia v. Saxon Mortg., Inc., 709 F.

Supp. 2d 860, 868–69 (E.D. Cal. 2010) (“Because the conduct complained of is the

failure to respond to the alleged qualified written request, the claim accrued, and the

claim began to run, at the time of that failure.”) (quoted approvingly by Nino v. Flagstar

Bank, FSB, No. 16-14407, 2018 WL 1556235, at *2 (E.D. Mich. Mar. 30, 2018)). The

cases SLS cites in support of the proposition that a RESPA claim accrues on the date

the loan documents are executed are inapposite because they do not deal with

violations under § 2605(e)(2), which are distinguishable from claims arising out of

wrongdoing at the time a loan was entered into. (ECF No. 10, PageID.46; ECF No. 19,

PageID.105–06) (citing Brown v. Chase Bank, N.A., No. 12-11440, 2013 WL 1278523,

at *5 (E.D. Mich. Jan. 18, 2013); Hood v. Chase Manhattan Mortg. Corp., No. 12-13855,

2013 WL 1629306, at *4 (E.D. Mich. Apr. 16, 2013)). In this case, SLS’s alleged

inadequate responses to Plaintiff’s QWRs occurred in late 2017. The complaint was

filed in October 2018, well within the three-year period. Accordingly, Plaintiff’s RESPA

claim is not barred by the statute of limitations.

       SLS next argues that Count I fails to state a claim because it lacks necessary

factual allegations. Specifically, SLS contends that the complaint lacks allegations that

SLS was a mortgage servicer under RESPA, that § 2605(e)(2) applies to SLS, that the

QWRs complied with the statutory requirements, and that SLS’s responses did not

comply with them (nor are the relevant QWRs and responses attached to the

complaint). (ECF No. 10, PageID.46.) Under the complaint as currently alleged, the

court agrees. While the complaint identifies the dates and subject matter of the alleged

QWRs and responses in its general allegations, it fails to make other necessary

                                              7
showings to state a plausible claim for a violation of § 2605(e).

       Plaintiff must make four showings to state a RESPA claim for failure to respond

to a QWR: “(1) the defendant is a loan servicer, (2) the plaintiff sent the defendant a

valid QWR, (3) the defendant failed to adequately respond within the statutory period,

and (4) the plaintiff is entitled to actual or statutory damages.” Tonea v. Bank of Am.,

N.A., 6 F. Supp. 3d 1331, 1346 (N.D. Ga. 2014) (citations omitted). The complaint in

this case assumes but does not allege that SLS is a loan servicer under RESPA.

Likewise, the complaint asserts that the written disputes Plaintiff sent on various dates

were qualified written requests as defined by RESPA but does not allege that the

communications complied with the requirements of § 2605(e)(1)(B). Because these

allegations are insufficient to state a plausible claim for a RESPA violation, Count I will

be dismissed.

                            B. Breach of Contract (Count II)

       Count II alleges breach of contract against both Defendants. It states that the

parties agreed Plaintiff would pay the amounts set forth in the invoices sent to him, and

“Defendants breached that agreement by retroactively adding charges and interest to

the Plaintiff’s loan account.” (ECF No. 1, PageID.12.) Defendants argue that this claim

is deficient because it does not identify the agreement at issue, specify the provisions

allegedly breached, or allege any facts regarding causation or damages. (ECF No. 10,

PageID.47.)

       To prove a breach of contract claim under Michigan law, one must establish that:

“(1) there was a contract (2) which the other party breached (3) thereby resulting in

damages to the party claiming breach.” Miller-Davis Co. v. Ahrens Constr., Inc., 848

                                             8
N.W.2d 95, 104 (Mich. 2014). Here, Plaintiff alleges that he had a loan modification

agreement with Defendants, that Defendants breached the agreement by unilaterally

raising the interest rate and adding charges to his account, and that this caused him a

financial loss because he would have made higher monthly payments at his 0% interest

rate. While inartfully drafted, the complaint, construed in the light most favorable to

Plaintiff, does appear to state a plausible claim for breach of contract.

       Defendants argue that because Plaintiff did not attach the alleged contract “his

assertions are one-sided and cannot be substantiated.” (ECF No. 10, PageID.47.) On a

motion to dismiss, however, the court takes the opposing party’s factual allegations as

true and “[a] well-pleaded complaint need not include detailed factual matter or

supporting evidence.” Acosta v. Min & Kim, Inc., 919 F.3d 361, 367 (6th Cir. 2019)

(citing Twombly, 550 U.S. at 555). Because the complaint provides factual allegations

sufficient to support its breach of contract claim, Count II will not be dismissed.

          C. Violations of the FDCPA (Count VII) and the MOC (Count VIII)

       Counts VII and VIII of the complaint assert that SLS violated the FDCPA and the

MOC. (ECF No. 1, PageID.15–16.) SLS argues that these counts “consist solely of

conclusory allegations and fail to contain any factual support to withstand a motion to

dismiss,” and points out that the complaint does not identify which specific provisions of

the statutes it is alleged to have violated. (ECF No. 10, PageID.50.) Plaintiff contends

that paragraphs 30–33 and 43 of the complaint allege facts that state claims under the

FDCPA and the MOC. (ECF No. 17, PageID.87.) These paragraphs accuse SLS of

sending Plaintiff a settlement letter that falsely stated his balance on the mortgage and

did not represent the settlement terms he agreed to. (ECF No. 1, PageID.5–6, 8–9.)

                                              9
       “To state a claim under the FDCPA, a plaintiff must show that a defendant

violated one of the substantive provisions of the FDCPA while engaging in debt

collection activity.” Clark v. Lender Processing Servs., 562 Fed. Appx. 460, 465–66 (6th

Cir. 2014) (internal citation omitted). In this case, neither the complaint nor Plaintiff’s

response to the present motion identify any specific provisions of the multifaceted

FDCPA that were allegedly violated by SLS. Rather, the complaint makes a blanket

allegation that SLS’s actions violated the FDCPA. (ECF No. 1, PageID.15.) While it is

possible that Plaintiff has a valid claim under the FDCPA, there is not a plausible claim

stated in the complaint as currently alleged. Count VII will be dismissed.

       Count VIII, alleging violations of the MOC, is similarly bare. It does not specify

what part of the Michigan Occupational Code SLS allegedly violated. Nor does it identify

any facts from which the court could reasonably infer liability on the part of SLS under

the MOC. Even viewed in the light most favorable to Plaintiff, the minimal factual

allegations regarding SLS’s conduct and conclusory statements that SLS violated the

MOC do not reach the threshold of plausibility. As a result, Count VIII will be dismissed.

                                     D. Leave to Amend

       Because Counts I, VII, and VIII presently lack the specificity and factual

allegations required “to ‘state a claim to relief that is plausible on its face,’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570), they will be dismissed without

prejudice. Plaintiff, in his response brief, seeks leave to amend his complaint in order to

flesh out these claims to the extent the court finds them insufficiently pleaded. (ECF No.

17, PageID.88–90.) While, as Defendants point out, Plaintiff has not followed the proper

amendment procedure, that “is not grounds for denial of the motion.” E.D. Mich. L.R.

                                               10
15.1. Indeed, because these claims are being dismissed without prejudice, Plaintiff is

free to bring them in another suit. The new case, if brought, would then be consolidated

with the present case. In the interest of avoiding unnecessary expense and delay, the

court will grant Plaintiff leave to replead Counts I, VII, and VIII to comply with the

pleading standard of Rule 8, as interpreted by Twombly and Iqbal. 2

                                     IV. CONCLUSION

       IT IS ORDERED that Defendant Specialized Loan Servicing LLC’s Motion to

Dismiss (ECF No. 10) and Defendant E*Trade Bank’s Motion to Dismiss (ECF No. 14)

are GRANTED IN PART AND DENIED IN PART. Counts I, VII, and VIII are

DISMISSED WITHOUT PREJUDICE. Counts III, IV, V, and VI are DISMISSED WITH

PREJUDICE.

       IT IS FURTHER ORDERED that to the extent Plaintiff seeks to replead the

claims in Counts I, VII, and VIII to comply with the pleading standards, he may file an

amended complaint by Wednesday, May 8, 2019. Defendants may file a responsive

pleading by Wednesday, May 22, 2019.

                                           s/Robert H. Cleland
                                           ROBERT H. CLELAND
                                           UNITED STATES DISTRICT JUDGE

Dated: April 24, 2019




2 Leave is preemptively granted as to only these three counts. To the extent Plaintiff
attempts to amend his complaint in any other manner, he must comply with the
requirements of Federal Rule of Civil Procedure 15 and Local Rule 15.
                                           11
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, April 24, 2019, by electronic and/or ordinary mail.

                                                    s/Lisa Wagner
                                                    Case Manager and Deputy Clerk
                                                    (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\18-13245.MALEY.GrantinPartDenyinPart12b6MotiontoDismiss.docx




                                                       12
